PER CURIAM.
*719Elbert A. Walton, Jr. (Appellant) appeals the trial court's summary judgment against him and in favor of Northeast Ambulance and Fire Protection District (the District), Anthony D. Gray (Gray), and Johnson Gray, LLC (Johnson Gray). Appellant also appeals from the trial court's denial of his motion to compel the District to arbitrate the parties' contract dispute and motion to disqualify Gray and Johnson Gray as defense counsel for the District. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court committed no error. An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).1

The District's Motion to Dismiss Appeal is denied. Appellant's request for an award of attorney's fees for responding to the District's Motion to Dismiss is denied.